Citation Nr: 0106852	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from May 1994 to July 
1998.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.



REMAND

The veteran asserts that he has an acquired psychiatric 
disorder (claimed as depression) that had its onset during 
service.  

Service medical records reveal no complaints, findings, or 
diagnosis of an acquired psychiatric disorder.  On VA 
examination in March 1999, the diagnosis was adjustment 
disorder with depressed mood.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Holliday v. Principi, U.S. Vet. App. No. 99-1788 
(Feb. 22, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
notification and development requirements of the Veterans 
Claims Assistance Act of 2000, the Board finds that the 
veteran should be afforded the opportunity to provide 
objective evidence to support his assertion that he has an 
acquired psychiatric disorder (claimed as depression), and 
that such disability had its onset in service.  While the 
Board is cognizant that a 1999 request for records from the 
VA Medical Center in Jackson, Mississippi, yielded no 
treatment records for the veteran, the RO should request 
information from the veteran to obtain and associate with the 
record all outstanding records of post-service psychiatric 
treatment identified by the veteran.  

Thereafter, the veteran should also undergo medical 
examination to obtain a medical opinion as to the existence 
of a current acquired psychiatric disorder, and, if so, the 
relationship, between any such disorder and the veteran's 
active military service.  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran the 
opportunity to submit objective evidence 
(to include statements of any former 
service comrades) to support his 
assertions of claimed in-service symptoms 
of a psychiatric disorder, as well as 
objective evidence establishing that he 
currently has an acquired psychiatric 
disorder.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any source(s) or 
facility(ies) identified by the veteran, 
particularly to include any VA 
facility(ies).  If any requested records 
are not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

3.  After any additional evidence is 
received pursuant to paragraphs 1 and 2, 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
acquired psychiatric disability.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated studies and tests 
(to include psychological testing) should 
be accomplished, and all clinical 
findings should be reported in detail.

After examination of the veteran and 
review of his pertinent medical history, 
to include the facts noted herein, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran has a current acquired 
psychiatric disorder, and, if so, whether 
it is at least as likely as not that any 
such disorder was incurred or aggravated 
during active military service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If the above-requested development 
fails to yield medical evidence of a 
current acquired psychiatric disability 
and a nexus between such disability and 
service, the RO should advise the veteran 
and his representative, if any, that such 
evidence is needed to support the claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  Following completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the claim in light of all 
pertinent evidence and legal authority.  
The RO must provide full reasons and bases 
for its determinations, addressing all 
matters and concerns noted in this REMAND.

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, must be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




